DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Moller et al. (US 5828247 and Moller hereinafter)
Regarding claim 1, Moller discloses a driver circuit [fig. 4], comprising: a gate driver circuit [12] arrangement, a power transistor [M1 ] coupled with the gate driver circuit arrangement, and at least one terminal [gate terminal M1] coupled with the gate driver circuit arrangement, wherein the gate driver circuit arrangement is configured to control the power transistor and at least one external transistor [M2] coupled to the at least one terminal and external to the driver circuit in a mutually corresponding manner [both M1 and M2 controlled by driver 12], wherein the driver circuit is integrated in a package [col. 2, ln 20-40].
.
Claims 1-7 and  9-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Illing et al. (US 2017/0294772 and Illing hereinafter)
Regarding claim 1, Illing discloses a driver circuit [figs. 2-7, 22], comprising: a gate driver circuit [1] arrangement, a power transistor [e.g. 26, see fig. 6 ] coupled with the gate driver circuit arrangement, and at least one terminal [terminal 21] coupled with the gate driver circuit arrangement, wherein the gate driver circuit arrangement is configured to control the power transistor and at least one external transistor [e.g. 25, fig. 6] coupled to the at least one terminal and external to the driver circuit in a mutually corresponding manner [the second transistor 26 is operated in the same operating point as the first transistor 25, para. 0056], wherein the driver circuit is integrated in a package [para. 0039].
Regarding claim 2, Illing discloses  further comprising a current monitoring [26n, fig. 7, para. 58] circuit configured to monitor a current through the power transistor [IL, para. 0034].
Regarding claim 3, Illing discloses wherein the current monitoring circuit comprises a sensing transistor [26n, fig. 7, para. 58]  which is scaled with respect to the power transistor and is configured to 
Regarding claim 4, Illing discloses further comprising a calibration memory [para. 43] in which information about a behavior of the at least one external transistor [overcurrent] compared to the power transistor is stored, wherein the current monitoring circuit is configured to monitor a current flow through the at least one external transistor on based on the current through the power transistor and the information stored in the calibration memory.
Regarding claim 5, Illing discloses wherein the driver circuit is configured to turn off the power transistor and the at least one external transistor when the current through the power transistor indicates an overcurrent event [fig. 17; para. 0083].
Regarding claim 6, Illing discloses wherein the at least one terminal is configured to be selectively deactivated [selection signal 29, fig. 7].
Regarding claim 7, Illing discloses [see fig. 7] wherein the at least one terminal comprises a plurality of terminals, wherein each of the plurality of terminals is configured to be selectively deactivated.
Regarding claim 9, Illing discloses wherein the gate driver circuit arrangement has a single gate driver [51, fig. 2] for controlling the power transistor and the at least one external transistor.
Regarding claim 10, Illing discloses wherein the gate driver circuit arrangement has a first gate driver [51, fig. 2] for controlling the power transistor and at least one second gate driver [3, fig. 2] for controlling the at least one external transistor.

Regarding claim 12, Illing discloses wherein the driver circuit is monolithically integrated on a chip, or wherein the driver circuit is integrated on two or more chips arranged in the package [para. 0029].
Regarding claim 13, Illing discloses wherein the gate driver circuit arrangement is configured to control the power transistor and at least one external transistor to be switched on and off simultaneously in the mutually corresponding manner [ the second transistor 26 is operated in the same operating point as the first transistor 25, para. 0056].
Regarding claim 14, Illing discloses a system [figs. 2-7], comprising: at least one external transistor [26, fig. 6]; and a driver circuit [3, fig. 2], comprising: a gate driver circuit [51, fig. 2] arrangement, a power transistor [25. Fig. 6] coupled with the gate driver circuit arrangement, and at least one terminal [terminal 21, fig. 6] coupled with the gate driver circuit arrangement and with the at least one external transistor, wherein the driver circuit is integrated in a package [para. 0039], and wherein the gate driver circuit arrangement is configured to control the power transistor and the at least one external transistor in a mutually corresponding manner [the second transistor 26 is operated in the same operating point as the first transistor 25, para. 0056].
Regarding claim 15, Illing discloses wherein the at least one external transistor and the power transistor have at least one similar parameter [transistor 25 and the sense transistor 26 are transistors of the same transistor type, para. 56].
Regarding claim 16, Illing discloses wherein the at least one similar parameter comprises at least one or more of the following parameters: an on resistance, a cutoff voltage, a breakdown 
Regarding claim 17, Illing discloses [fig. 7] wherein the at least one external transistor comprises a plurality of external transistors [261, 262, 26n] and wherein the at least one terminal comprises a single terminal coupled to the plurality of external transistors [terminal 21 coupled to 261, 262, 26n]; or wherein the at least one external transistor comprises a plurality of external transistors, and wherein the at least one terminal comprises a plurality of terminals, and wherein each terminal of the plurality of terminals is coupled with one transistor of the plurality of external transistors.
Regarding claim 18, Illing discloses [figs. 2-7] a method for calibrating a driver circuit [3, fig. 2] comprising a gate driver circuit [51, fig. 2] arrangement, a power transistor [25. Fig. 6] coupled with the gate driver circuit arrangement, at least one terminal [terminal 21, fig. 6] coupled with the gate driver circuit arrangement, and a calibration memory [para. 0043], wherein the driver circuit is integrated in a package [para. 0039], and wherein the gate driver circuit arrangement is configured to control the power transistor and at least one external transistor coupled to the at least one terminal and external to the driver circuit in a mutually corresponding manner [the second transistor 26 is operated in the same operating point as the first transistor 25, para. 0056], the method comprising: providing calibration data [para. 0043] for the at least one external transistor, and storing the calibration data in the calibration memory.
Regarding claim 19, Illing discloses [figs. 2-7], wherein the method is carried out during manufacturing of the driver circuit, during manufacturing of a system comprising the driver circuit, or repeatedly during a service lifetime of the driver circuit [driver circuit function when used, abstract].
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842